This is an appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which held that the claimant was ineligible to receive benefits because she refused, without good cause, an offer of employment. It appears that the claimant was a bookkeeper with about three years experience when she became unemployed. At the time her employment was terminated (October 23, 1960) she was earning $75 per six-day week plus the season’s use of a cabana (value at about $650 per season) and three meals per day. The same position would have been available in January, 1961 upon the completion of alterations to the property of the employer. During the interim she moved to California. On October 26, I960 claimant was offered a job at the rate of $60 per five-day week, but refused this job on the ground that the salary was inadequate and the further ground that the travel time would be too long. The Unemployment Insurance Interviewer testified that the travel time was about one-half hour from the area where claimant resided. Such a travel timo is not unusual nor unreasonable. The record further *1007shows that the median wage for bookkeepers in claimant’s classification was $65 per week and accordingly the rate of $60 was not substantially lower than the prevailing wage for similar work in the locality. The determination here was a question of fact based upon substantial evidence to support the finding. (Matter of Lipschitz [Lubin], 7 A D 2d 777, 778.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.